Citation Nr: 0115776	
Decision Date: 06/08/01    Archive Date: 06/18/01	

DOCKET NO.  96-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to service-connected lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to July 
1966.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, and Columbia, South Carolina.  A February 1996 rating 
decision denied the veteran entitlement to service connection 
for fibromyalgia and denied an increased evaluation for his 
service-connected back disability.  A July 1998 rating 
decision denied the veteran entitlement to TDIU.  

During the course of this appeal the veteran relocated to 
South Carolina and his claims folder has been transferred to 
the jurisdiction of the Columbia, South Carolina, RO.  


REMAND

The veteran is service connected for lumbosacral strain, 
evaluated as 20 percent disabling since February 1992.  He is 
seeking an increased evaluation for this service-connected 
disability as well as secondary service connection for 
fibromyalgia, and also seeking entitlement to unemployability 
compensation benefits.  

Information in the claims folder reveals that the veteran has 
two years of college and was also trained in the area of 
production control.  He has occupational experience as a 
computer specialist and last worked full time in December 
1994.  

On VA examination in May 1998, the veteran complained of 
intermittent back pain and was noted by his examiner to move 
with a moderate amount of discomfort.  The May 1998 VA 
examination report does not include a discussion as to 
functional loss due to the veteran's low back pain on use or 
during flare-ups.  

The United States Court of Appeals for Veterans Claims 
(Court) had held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use or during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Among the diagnostic codes 
applicable in this case, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000) is a code based essentially on range of motion.  
Accordingly, the Court's decision in DeLuca is applicable.  
The Court has also held that a medical examination must 
specifically address pertinent issues, and silence of an 
examiner cannot be relied upon as evidence against the claim.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  The record reveals 
no subsequent VA examination of the veteran's lumbosacral 
spine; accordingly, remand for further examination is 
warranted.

The Board further notes that in exceptional cases where 
scheduled evaluations are found to be inadequate, the RO may 
refer a claim to the Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture which sets 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  The veteran contends that his 
service-connected back disorder has interfered with his 
employment.  The RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) and remand for consideration of such 
matter is appropriate.  

The Board continues to note that particularly relevant to the 
veteran's service connection claim, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Throughout the appeal the veteran has primarily argued that 
fibromyalgia is a disease process that can stem from 
traumatic injury, such as the injury he incurred to his 
lumbar spine during service, or, that fibromyalgia can be 
triggered by pain residual to a prior injury, such as the 
back pain he has experienced since service.  However, in a 
statement dated in November 2000, the veteran reports that he 
does not "know where my back injury stops and Fibromyalgia 
begins...I am further certain that the pains that I suffer from 
today are in the same area where I experienced pain after the 
accident that started this lifetime of agony."

Service medical records are negative for diagnosis of 
fibromyalgia.  They reflect treatment and evaluation for 
various joint injuries, to include episodes of localized 
acute back strain.  At the time of VA examination in November 
1972, the veteran complained of a history of slight stiffness 
in the ankles, knees and left shoulder; the examiner noted 
such to be clinically negative.  


In September 2000, the RO received records associated with 
the veteran's award of Social Security Administration 
disability benefits based on diagnoses of fibromyalgia and 
depression.  Records show treatment of fibromyalgia by the 
veteran's private physicians beginning in the 1990s.  Records 
include the veteran's history of having had problems for 
several years, and up to 10 years previously.

The claims file contains an April 2000 opinion from a VA 
staff physician that fibromyalgia is considered to be a 
separate entity than lumbar sacral area muscle strain and is 
not considered to be secondary or due to lumbar sacral 
strain.  However, the claims file contains no opinion as to 
whether a relationship exists between fibromyalgia and the 
veteran's period of military service, or, as to whether the 
veteran's fibromyalgia results in a worsening of severity of 
his service-connected lumbar disability.  See 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448, 449 (1995).  Insofar as the current record contains no 
medical opinions pertinent to the above, remand to obtain 
such opinions is necessary prior to Board adjudication on the 
merits.  See VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

The claim of entitlement to TDIU benefits is intertwined with 
the issues on appeal and remanded herein; therefore 
adjudication of the unemployability matter is therefore 
deferred pending the results of this remand.

Accordingly, these claims are remanded for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for his 
lumbar spine or for fibromyalgia.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.


2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Following completion of the above 
development, the veteran should be 
accorded the appropriate VA 
examination(s) to evaluate his service-
connected lumbosacral strain and his 
diagnosed fibromyalgia.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner(s) prior to the examination(s).  

The examination reports should fully set 
forth all current complaints, pertinent 
clinical findings and diagnoses pertinent 
to lumbosacral strain and fibromyalgia.  

The examiner(s) should provide an opinion 
as to the etiology of fibromyalgia, 
specifically stating whether it is at 
least as likely as not that a) 
fibromyalgia had its onset in or is 
otherwise related to active military 
service; b) fibromyalgia resulted from 
the veteran's service-connected 
lumbosacral strain; and/or c) 
fibromyalgia resulted in a worsening of 
the severity of the veteran's service-
connected lumbosacral strain.

The examiner(s) should define normal 
lumbosacral motion and set out the 
veteran's demonstrated ranges of motion.  
The examiner(s) should state whether or 
not there is any muscle spasm present.  
The examiner(s) should comment on any 
additional functional loss resulting from 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  The examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination or pain on use, and should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss the develops 
on use or during flare-ups.  

In addition the examiner(s) should be 
requested to express an opinion as to 
whether the service-connected back 
disability, or any other disability 
related to service, precludes the veteran 
from engaging in gainful employment 
compatible with his education (two years 
of college) and occupational experience 
(computer specialist).  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.


5.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service-
connected lumbosacral strain, pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed, and 
that any requested remand action has been 
complied with.

7.  Thereafter the RO should re-
adjudicate the matters on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


